DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. (US 2020/0382354 A1) hereinafter Sengupta.
Regarding claims 1, 9, and 18 – Sengupta discloses receiving, from a base station, a radio resource control (RRC) signaling including information related to a slot offset between two cells for carrier aggregation, refer to paragraphs [0011], [0014], [0020], [0060], [0061], [0136], [0173], and Table 1b
determining a time offset between the two cells, based on the information related to the slot offset, wherein a start of a slot 0 for a first cell among the two cells coincides with a start of a slot N for a second cell among the two cells, and the N is an integer based on the slot offset and a reference subcarrier spacing (SCS), refer to paragraphs [0028], [0029], [0061], and Table 1b.
Regarding claims 2 and 10 – Sengupta discloses the first cell is a cell having a lower preconfigured reference point in a frequency domain among the two cells, refer to paragraphs [002], [0029], [0036], [0037], [0061], [0133], and Table 1b.
Regarding claims 3 and 11 – Sengupta discloses the first cell is a cell having a lower subcarrier spacing among the two cells, refer to paragraphs [0061], [0065], [0143], and Table 1b.
Regarding claims 4 and 12 – Sengupta discloses based on a SCS configured in the two cells being same, the first cell is a primary cell (PCell) or a primary secondary cell (PSCell) of the two cells, and the second cell is an secondary cell (SCell) of the two cells, refer to paragraphs [0014], [0015], [0061], and Table 1b.
Regarding claims 5 and 13 – Sengupta discloses the information related to the slot offset is based on the reference subcarrier spacing that satisfies a preconfigured condition, refer to paragraphs [0020], [0026], [0057], [0061], and Table 1b.
Regarding claims 6 and 14 – Sengupta discloses the information related to the slot offset includes information on an integer value related to the slot offset, and the integer value related to the slot offset is selected from preconfigured {-A,...,A}, and the A is an integer related to the reference SCS, refer to paragraph [0061], and Table 1a.
 Regarding claims 7 and 15 – Sengupta discloses based on the reference SCS being increased, A is increased, and based on the reference SCS being decreased, A is decreased, refer to paragraph [0061], and Table 1a.
Regarding claim 17 – Sengupta discloses the device is in communication with at least one of a mobile terminal, a network, and an autonomous vehicle other than a vehicle in which the device is included, refer to paragraphs [0014], [0061], and Tables 1a, 1b.

Allowable Subject Matter

Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (US 2019/0349180 A1) discloses method and apparatus for determining slot configuration in a wireless communication system.
Son (US 2019/0037559 A1) discloses method and apparatus to receive and transmit data in a mobile communication system with multiple SCS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
19 July 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465